DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species A (comprising Claims 1 and 4-7) in the reply filed on 1/24/2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and species B and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires an Mg alloy composition comprising elements A and B, reciting a first limitation “A≥B” then reciting a second limitation “an upper limit of B is not exceeding 1.0 times as large as an upper limit of A” which contradicts the first limitation.  That is, the limitation “A≥B” requires that the upper limit of B is limited to the same upper limit of A.  Therefore, the upper limit of B cannot exceed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Somekawa et al. (US 2013/0039805).
With respect to Claim 1, Somekawa teaches a magnesium alloy material with a composition comprising (para. 23):

Claim 1
Somekawa
Element A (one or more of: Bi, Sn, and Zr
0.03-1.0 mol%
Element Z: 0-10 mass%, where Z includes one or more of: AL, Zr, Ca, Sn, Li, Ag, Y and Gd
Element B (one or more of: Al, Zn, Ca, Li, Y and Gd)
≥ 0.03 mol%
wherein A≥B
Zn: 0-10 mass%
Mg
Balance with impurities
Balance with impurities


Thus, Somekawa teaches a Mg alloy material with compositional ranges which, when converted to mol%, overlap the instantly claimed ranges, including the relationship(s) of elements A and B.  Additionally, Somekawa teaches that the Mg alloy material has an average crystal grain size of 5 micrometers or less (para. 9-10, 29), falling within the claimed range.
It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional and crystal grain size ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Finally, the reference teaches that the alloy is subjected to processing strain by, for example extrusion, and teaches that such extrusion results in a wrought material.  (para. 4, 35, 43-44, 46-47, 50).  Accordingly, Somekawa is deemed to teach a Mg alloy which comprises a “Mg-based alloy wrought material.”
With respect to Claim 4, Somekawa teaches a Mg-based alloy wrought material comprising intermetallic compound particles with an average particle diameter of 10 nm to 1 micrometer, preferably, 25 nm to 500 nm, falling within the claimed range, wherein the intermetallic compound particles are formed in the matrix and/or grain boundaries. (para. 31).
With respect to Claims 5-7, Somekawa teaches a Mg-based alloy wrought material exhibiting excellent strength and ductility (see, e.g., para. 7); however, the reference is silent as to the properties as specifically defined by claims 5-7.  As Somekawa teaches a Mg-based alloy wrought material with substantially overlapping composition, and the same structure including average crystal grain size and average size of intermetallic compound particles (see rejections of Claims 1 and 4 above) as the instantly 
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0332121) in view of Somekawa et al. (US 2013/0039805).
With respect to Claim 1, Park teaches a magnesium alloy material with a composition comprising (para. 23):

Claim 1
Park
Park, Ex.
Element A (one or more of: Bi, Sn, and Zr
0.03-1.0 mol%
Sn: 1.0-3.5 wt%
Sn: 2 wt% (0.42 mol%)
Element B (one or more of: Al, Zn, Ca, Li, Y and Gd)
≥ 0.03 mol%
wherein A≥B
Zn: 0.05-3.0 wt%
Zn: 1 wt% (0.38 mol%)
Mg
Balance with impurities
Balance with impurities
Balance


Thus, Park teaches a Mg alloy material with compositional ranges which, when converted to mol%, overlap the instantly claimed ranges, including the relationship(s) of elements A and B.  Park further teaches a number specific examples, such as Ex. 2 (see Table 2), having compositions falling 
Park teaches an average grain size in one particular embodiment of 23.7 micrometer (para. 94), but is silent as to a required minimum or maximum average crystal grain size.
Somekawa, like Park, is drawn to a Mg-based alloy wrought material having high ductility and teaches an alloy comprising overlapping compositional ranges to that of Park and the instant claims. (Somekawa, para. 2, 7, 23; Park, para. 2).  Somekawa further teaches controlling the average crystal grain size of the Mg alloy material to 5 micrometers or less, falling within the claimed range, in order to achieve desired properties, such as yield strength and ductility. (para. 9-10, 29).
It would have been obvious to one of ordinary skill in the art to modify the Mg-based alloy wrought material of Park to exhibit an average crystal grain size of 5 micrometers or less, as taught by Somekawa, in order to obtain a material with improved yield strength and/or ductility.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional and crystal grain size ranges.  MPEP § 2144.05.
With respect to Claim 4, Park teaches forming a compound intermetallic precipitate phase (para. 44) existing within the grains and at grain boundaries, wherein the precipitate particles have a size of 50-500 nm, falling within the claimed range. (para. 95). 
 With respect to Claims 5-7, Park teaches a Mg-based alloy wrought material exhibiting excellent strength and ductility (abstract; para. 2, 10, 38); however, the reference is silent as to the properties as specifically defined by claims 5-7.  As Park in view Somekawa teach a Mg-based alloy wrought material with the same composition, and the same structure including average crystal grain size and average size of intermetallic compound particles (see rejections of Claims 1 and 4 above) as the instantly claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735